COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS



 
CITY OF IRVING, TEXAS,
 
                            Appellant,
 
v.
 
WILLIAM N. BARSTOW,
 
                           
  Appellee.


 
  '
    
  '
    
  '
    
  '
    
  '
    
 '

 


 
 
                  No. 08-12-00223-CV
 
Appeal from the
 
68th
  District Court
 
of
  Dallas County, Texas
 
(TC# DC-11-13496-C)
 



MEMORANDUM
OPINION
 
Pending before the Court is Appellant’s
unopposed motion to withdraw and dismiss the appeal and remand the case to the
trial court for entry of an agreed judgment.  Tex. R. App. P. 42.1(a)(2).  Where parties have reached
an agreement, we are authorized to set aside the judgment without regard to the
merits and remand the case for rendition of judgment in accordance with the
agreement.  Tex. R. App. P.
42.1(a)(2)(B).  However, Rule 42.1(a)(2)(B) does not authorize a reviewing
Court to dismiss the appeal of settling parties who seek to effectuate their
agreement by rendition in the trial court.  Id.  Therefore,
the motion is denied in part and granted in part.  Appellant’s request to
dismiss the appeal is denied.  To effectuate the parties’ desire to obtain
an agreed judgment, we set aside the trial court judgment and remand the case
to the trial court for rendition of judgment in accordance with the parties’
agreement.  Pursuant to the parties’
agreement, costs are taxed against the party incurring them.  See Tex. R. App. P. 42.1(d).
 
                                                                        GUADALUPE
RIVERA, Justice
November 7, 2012
 
Before McClure, C.J., Rivera, J., and Antcliff, J.